DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows:  Claim 1 is amended with the “seal sensors” in order to overcome the antecedent basis in claim 2.
Claim 1, line 6, change the phrase “the seal sensor” to --- one or more seal sensors ---.

Allowable Subject Matter
Claims 1-6, 8-13, 15, 16, 20-23.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a method for securing freight container seals with a sensor clamp housing being configured to receive a bolt seal through each of the one or more sensing portals, wherein the sensing includes transmitting an RF signal through the bolt seal as an antenna at a first end of the bolt seal and detecting the RF signal with the seal sensor at a second end of the bolt seal opposite the first end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/05/2021